Proceeding under CPLR article 78 instituted in the Appellate Division of the Supreme Court in the Third Judicial Department, pursuant to subdivision 5 of section 6613 of the Education Law [now § 6510, subd. 4], to review a determination of the Board of Regents revoking petitioner’s license to practice dentistry. There is substantial evidence in the record to support the respondent’s determination of petitioner’s guilt on the charges brought and to revoke his license to practice dentistry and, accordingly, that determination must be upheld (Matter of Hotel Assn. of New York City v. Weaver, 3 N Y 2d 206, 216; Matter of Glashow v. Allen, 27 A D 2d 625, 626; Matter of Sternfels v. Board of Regents of Univ. of State of N. Y., 20 A D 2d 840, mot. for lv. to app. den. 15 N Y 2d 488, cert. den. 382 U. S. 901). Determination confirmed and petition dismissed, *785without costs. Herlihy, P. J., Greenblott,_ Simons and Reynolds, JJ., concur; Cooke, J., dissents in part and votes to modify in the following memorandum: In view of petitioner’s respected position in the community, earned through the years, and other circumstances revealed in the record, I believe that revocation is too severe and vote for a modification of the determination so that there would be a suspension of two years.